17 A.3d 920 (2011)
Sabrina BOWMAN, Petitioner
v.
SUNOCO, INC., Respondent.
No. 24 EAL 2010.
Supreme Court of Pennsylvania.
April 19, 2011.

ORDER
PER CURIAM.
AND NOW, this 19th day of April, 2011, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Did the Superior Court, in a decision of first impression and of statewide substantial significance, disregard the public policy of the Commonwealth of Pennsylvania and the plain meaning of the Penna [sic] Workers [sic] Compensation Act when it decided that a third party release in the form of a "Worker's Comp *921 Disclaimer" signed in consideration for employment and receipt of compensation benefits, which further required the waiver and eternal release any [sic] and all rights to make a claim, commence a lawsuit, or recover damages or losses is not void against public policy when the language of the Disclaimer openly conflicts with the language of section 204(a) of the Pennsylvania Workers [sic] Compensation Act which expressly renders such agreements as void against public policy?